DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The present application is being examined under the claims filed on 07/21/2021.
Claims 1-2, 4, 6-9, 11, 13-19, 21-24, and 25 is/are amended.
Claims 5 and 20 is/are canceled. 
Claims 1-4, 6-19, and 21-25 is/are rejected.
Claims 1-4, 6-19, and 21-25 is/are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/17/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Response to Arguments
Applicant’s arguments, filed on 07/21/2021, with respect to rejections under 35 USC § 101 have been fully considered and are persuasive. The rejections under 35 USC § 101 has been withdrawn in view of amendments.
Applicant’s arguments, filed on 07/21/2021, with respect to 35 U.S.C. § 102 and § 103 have been fully considered but are moot because the arguments do not apply to 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 6-7, 15-18, 23, and 25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Madigan et al. (US 2018/0059669 A1, hereinafter Madigan) in view of Chen et al. (US 2019/0213426 A1, hereinafter Chen).

Regarding claim 1, Madigan teaches: An apparatus comprising: 
behavior planning logic circuitry to determine a geographic location of a vehicle, a weather condition at the geographic location, and a maneuver for the vehicle based at least in part on sensor data and a target location ([0015] e.g., "Aspects of the disclosure relate to a method comprising determining, based on sensor data received from a location sensor of a mobile device or a vehicle, a location of the vehicle. A computing device may determine a navigation route for navigating the vehicle from the location to a destination, and the navigation route may comprise a plurality of intersections. The computing device may determine a plurality of potential maneuvers at a first intersection of the plurality of intersections. The computing device may also determine, based on one or more factors, a navigation score for each of the plurality of potential maneuvers at the first intersection. Based on the navigation score for each of the plurality of potential maneuvers, the computing device may select a maneuver from the plurality of potential maneuvers to recommend for the vehicle." [0018] e.g., "the computing device may determine an intersection score for each of the plurality of intersections based on one or more of a complexity of the intersection, a number of accidents at the intersection, weather, or traffic congestion."); 
mission planner and localization logic circuitry to perform one or more tasks corresponding to a detection operation and a localization operation ([0051] e.g., “The traffic device 120A may include sensors to detect the condition of a segment of road, such as water (e.g., standing water or water flow), ice (e.g., ice buildup, the presence of black ice, etc.), precipitation (e.g., the amount of snow on the road or the start of snowfall or rainfall), and the like.” [0015] e.g., "Aspects of the disclosure relate to a method comprising determining, based on sensor data received from a location sensor of a mobile device or a vehicle, a location of the vehicle." [0056] e.g., "The map data source 170 may also generate and/or store map information for autonomous vehicles" Examiner notes that applicant discloses “localization (e.g., to determine a geographic location of the vehicle based on map information or sensor (e.g., camera) information)” in [0023].); and  
memory to store data corresponding to the geographic location, the weather condition, and the maneuver ([0033] e.g., "The memory unit may include one or more of volatile and/or non-volatile computer memory to store computer-executable instructions, data, and/or other information. The processor of the computer 151 and its associated components may allow the vehicle and infrastructure control computer 151 to execute a series of computer-readable instructions to determine the status of a traffic device and vehicle movement, monitor or affect movement of a vehicle using a traffic device, or determine a navigation route based on the location of a vehicle and generating a recommendation for a vehicle maneuver." [0055] e.g., "The system 100 may comprise one or more weather data sources 140. Each weather data source 140 may comprise one or more database storing weather data, time data, location data, etc."), 
wherein the behavior planning logic circuitry is to cause one or more motion planning logic circuitry to actuate or control movement of the vehicle based on the stored data ([0063] "Additionally, one or more application programs 219 used by the computing device 201 may include computer executable instructions (e.g., vehicle and infrastructure control algorithms, and the like) for determining the status of a traffic device and vehicle movement, monitoring or affecting movement of a vehicle using a traffic device, or determining a navigation route based on the location of a vehicle and generating a recommendation for a vehicle maneuver" Examiner notes that the location of a vehicle and a maneuver are stored in memory.).
	Madigan does not explicitly teach: wherein the detection operation comprises free space detection.
	However, Chen teaches: wherein the detection operation comprises free space detection ([0023] e.g., “the perception system can include a free space detector that determines a free space about the autonomous vehicle based at least in part on the one or more detected objects of interest.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Madigan to incorporate the method of Chen detecting free space. The motivation/suggestion for doing this would be for the purpose of providing a technical effect and benefit of improved accuracy for detecting objects of interest by reprojecting image data (Chen [0058] e.g., “By reprojecting image data, an object detection system according to embodiments of the present disclosure can provide a technical effect and benefit of improved accuracy for detecting objects of interest.”).

Regarding claim 6, Madigan in view of Chen teaches: The apparatus of claim 1. 
Madigan does not explicitly teach: wherein the detection operation comprises the free space detection and one of: lane detection, traffic light detection, traffic light state detection, object or obstacle detection, or traffic sign detection.
	However, Chen teaches: wherein the detection operation comprises the free space detection and one of: lane detection, traffic light detection, traffic light state ([0023] e.g., “an autonomous vehicle can include a perception system that implements an object detection system to detect potential objects of interest based at least in part on image data obtained by one or more cameras within a sensor system included in the autonomous vehicle. … the perception system can include a free space detector that determines a free space about the autonomous vehicle based at least in part on the one or more detected objects of interest.” ).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Madigan to incorporate the method of Chen detecting free space. The motivation/suggestion for doing this would be for the purpose of providing a technical effect and benefit of improved accuracy for detecting objects of interest by reprojecting image data (Chen [0058] e.g., “By reprojecting image data, an object detection system according to embodiments of the present disclosure can provide a technical effect and benefit of improved accuracy for detecting objects of interest.”).

Regarding claim 7, Madigan in view of Chen teaches: The apparatus of claim 1. 
Madigan further teach: wherein the localization operation includes determination of the geographic location of the vehicle based on map data ([0015] e.g., "Aspects of the disclosure relate to a method comprising determining, based on sensor data received from a location sensor of a mobile device or a vehicle, a location of the vehicle." [0056] e.g., "The map data source 170 may also generate and/or store map information for autonomous vehicles").  

Regarding claim 15, Madigan in view of Chen teaches: The apparatus of claim 1.
Madigan further teaches: wherein an Internet of Things (IoT) device or the vehicle comprises the behavior planning logic circuitry or the memory ([0004] e.g., "The vehicle and infrastructure computing device may comprise a vehicle and infrastructure control computer and/or second memory storing computer-executable instructions that, when executed by the vehicle and infrastructure control computer, cause the vehicle and infrastructure computing device to receive, from the traffic device, the information indicative of the status of the one or more traffic signals.").  

Regarding claim 16, Madigan in view of Chen teaches: The apparatus of claim 1.
Madigan further teaches: wherein a processor, having one or more processor cores, comprises the behavior planning logic circuitry ([0033] e.g., "The processor of the computer 151 and its associated components may allow the vehicle and infrastructure control computer 151 to execute a series of computer-readable instructions to determine the status of a traffic device and vehicle movement, monitor or affect movement of a vehicle using a traffic device, or determine a navigation route based on the location of a vehicle and generating a recommendation for a vehicle maneuver. One or more application programs used by the vehicle and infrastructure control computing device 151 may include computer executable instructions for determining the status of a traffic device and vehicle movement, monitoring or affecting movement of a vehicle using a traffic device, or determining a navigation route based on the location of a vehicle and generating a recommendation for a vehicle maneuver and performing other related functions as described herein." Examiner notes that a processor has at least one process core.).  

Regarding claim 17, Madigan in view of Chen teaches: The apparatus of claim 1.
Madigan further teaches: wherein a single integrated device comprises one or more of: a processor, the behavior planning logic circuitry, and the memory ([0033] e.g., "The memory unit may include one or more of volatile and/or non-volatile computer memory to store computer-executable instructions, data, and/or other information. The processor of the computer 151 and its associated components may allow the vehicle and infrastructure control computer 151 to execute a series of computer-readable instructions to determine the status of a traffic device and vehicle movement, monitor or affect movement of a vehicle using a traffic device, or determine a navigation route based on the location of a vehicle and generating a recommendation for a vehicle maneuver. One or more application programs used by the vehicle and infrastructure control computing device 151 may include computer executable instructions for determining the status of a traffic device and vehicle movement, monitoring or affecting movement of a vehicle using a traffic device, or determining a navigation route based on the location of a vehicle and generating a recommendation for a vehicle maneuver and performing other related functions as described herein.").  

Regarding claim 18, Madigan teaches: A non-transitory computer-readable medium comprising one or more instructions that when executed on at least one processor configure the at least one processor to perform one or more operations ([0033] e.g., "The memory unit may include one or more of volatile and/or non-volatile computer memory to store computer-executable instructions, data, and/or other information. The processor of the computer 151 and its associated components may allow the vehicle and infrastructure control computer 151 to execute a series of computer-readable instructions") to cause claim 1, and is similarly analyzed. 

Regarding claim 23, Madigan teaches: A computing system comprising: 
a processor having one or more processor cores; ([0031] e.g., "For example, the vehicle and infrastructure control computer or computing device 151 may have a processor for controlling overall operation of the computing device 151 and its associated components, including RAM, ROM, input/output module, and memory." Examiner notes that a processor has at least one process core.) 
behavior planning logic circuitry to determine a geographic location of a vehicle, a weather condition at the geographic location, and a maneuver for the vehicle based at least in part on sensor data and a target location ([0015] e.g., "Aspects of the disclosure relate to a method comprising determining, based on sensor data received from a location sensor of a mobile device or a vehicle, a location of the vehicle. A computing device may determine a navigation route for navigating the vehicle from the location to a destination, and the navigation route may comprise a plurality of intersections. The computing device may determine a plurality of potential maneuvers at a first intersection of the plurality of intersections. The computing device may also determine, based on one or more factors, a navigation score for each of the plurality of potential maneuvers at the first intersection. Based on the navigation score for each of the plurality of potential maneuvers, the computing device may select a maneuver from the plurality of potential maneuvers to recommend for the vehicle." [0018] e.g., " the computing device may determine an intersection score for each of the plurality of intersections based on one or more of a complexity of the intersection, a number of accidents at the intersection, weather, or traffic congestion."); 
mission planner and localization logic circuitry to perform one or more tasks corresponding to a detection operation and a localization operation ([0051] e.g., “The traffic device 120A may include sensors to detect the condition of a segment of road, such as water (e.g., standing water or water flow), ice (e.g., ice buildup, the presence of black ice, etc.), precipitation (e.g., the amount of snow on the road or the start of snowfall or rainfall), and the like.” [0015] e.g., "Aspects of the disclosure relate to a method comprising determining, based on sensor data received from a location sensor of a mobile device or a vehicle, a location of the vehicle." [0056] e.g., "The map data source 170 may also generate and/or store map information for autonomous vehicles" Examiner notes that applicant discloses “localization (e.g., to determine a geographic location of the vehicle based on map information or sensor (e.g., camera) information)” in [0023].); and  
memory, coupled to the processor, to store data corresponding to the geographic location, the weather condition, and the maneuver ([0033] e.g., "The memory unit may include one or more of volatile and/or non-volatile computer memory to store computer-executable instructions, data, and/or other information. The processor of the computer 151 and its associated components may allow the vehicle and infrastructure control computer 151 to execute a series of computer-readable instructions to determine the status of a traffic device and vehicle movement, monitor or affect movement of a vehicle using a traffic device, or determine a navigation route based on the location of a vehicle and generating a recommendation for a vehicle maneuver." [0055] e.g., "The system 100 may comprise one or more weather data sources 140. Each weather data source 140 may comprise one or more database storing weather data, time data, location data, etc."), 
wherein the behavior planning logic circuitry is to cause one or more motion planning logic circuitry to actuate or control movement of the vehicle based on the stored data ([0063] "Additionally, one or more application programs 219 used by the computing device 201 may include computer executable instructions (e.g., vehicle and infrastructure control algorithms, and the like) for determining the status of a traffic device and vehicle movement, monitoring or affecting movement of a vehicle using a traffic device, or determining a navigation route based on the location of a vehicle and generating a recommendation for a vehicle maneuver, and performing other related functions as described herein." Examiner notes that the location of a vehicle and a maneuver are stored as Madigan teaches the above.).

	However, Chen teaches: wherein the detection operation comprises free space detection ([0023] e.g., “the perception system can include a free space detector that determines a free space about the autonomous vehicle based at least in part on the one or more detected objects of interest.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Madigan to incorporate the method of Chen detecting free space. The motivation/suggestion for doing this would be for the purpose of providing a technical effect and benefit of improved accuracy for detecting objects of interest by reprojecting image data (Chen [0058] e.g., “By reprojecting image data, an object detection system according to embodiments of the present disclosure can provide a technical effect and benefit of improved accuracy for detecting objects of interest.”).

Regarding claim 25, Madigan in view of Chen teaches: The system of claim 23.  
Madigan further teaches: wherein the processor comprises the behavior planning logic circuitry ([0033] e.g., "The processor of the computer 151 and its associated components may allow the vehicle and infrastructure control computer 151 to execute a series of computer-readable instructions to determine the status of a traffic device and vehicle movement, monitor or affect movement of a vehicle using a traffic device, or determine a navigation route based on the location of a vehicle and generating a recommendation for a vehicle maneuver. One or more application programs used by the vehicle and infrastructure control computing device 151 may include computer executable instructions for determining the status of a traffic device and vehicle movement, monitoring or affecting movement of a vehicle using a traffic device, or determining a navigation route based on the location of a vehicle and generating a recommendation for a vehicle maneuver and performing other related functions as described herein.").  

Claim(s) 2, 11-12, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madigan in view of Chan, further in view of Yang et al. (US 2018/0089515 A1, hereinafter Yang) and Kusano et al. (US 2019/0077398 A1, hereinafter Kusano).

Regarding claim 2, Madigan in view of Chen teaches: The apparatus of claim 1. 
Madigan in view of Chen does not explicitly teach: wherein the behavior planning logic circuitry comprises one or more Convolutional Neural Networks (CNNs).
However, Yang teaches: wherein the behavior planning logic circuitry comprises one or more Convolutional Neural Networks (CNNs) ([0025] e.g., "Optional storage with associated roadway and/or vehicle data. The classified conflict events may be stored in a database containing roadway characteristic data (i.e., number of lanes, approach curvature and grades, posted speeds, etc.), pavement condition data, traffic control data (i.e., pavement marking, signage, signals, etc.), environment data (e.g., weather and lighting conditions), and the like. It will be appreciated that many time-varying characteristics (such as pavement conditions and weather) can be extracted from live images as well. The conflict events identified by CNNs, together with the location, vehicle size, movement direction, speed, deceleration/acceleration, traffic signal operation data (if signalized intersections), and corresponding weather and pavement, may be logged in the database." Examiner notes that applicant discloses “behavior planning logic to determine a geographic location of a vehicle, a weather condition at the geographic location, and a maneuver for the vehicle based at least in part on sensor data and a target location” in [00077]).  
Madigan, Chan, and Yang are analogous art because they are directed to data analysis for driving.  	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Madigan in view of Chen to incorporate the method of Yang identifying conflict events by Convolution Neural Network. The motivation/suggestion for doing this would be for the purpose of permitting accurate capture of headways or gaps between moving objects (e.g., vehicles), which is critical for conflict event identification. (Yang [0019] e.g., "This view transformation permits accurate capture of headways or gaps between moving objects (e.g., vehicles), which is critical for conflict event identification.").
Madigan in view of Chan and Yang does not explicitly teach: wherein the one or more motion planning logic circuitry comprise Recurrent Neural Networks (RNNs).
	However, Kusano teaches: wherein the one or more motion planning logic circuitry comprise Recurrent Neural Networks (RNNs) ([0002] "The subject matter described herein relates in general to a system and method for predicting lane changes and, more particularly, to training and using structural recurrent neural networks (S-RNNs) to predict lane changes of nearby vehicles." [0095] e.g., "The autonomous driving module(s) 160 either independently or in combination with the lane prediction system 170 can be configured to determine travel path(s), current autonomous driving maneuvers for the vehicle 100, future autonomous driving maneuvers and/or modifications to current autonomous driving maneuvers based on data acquired by the sensor system 120, driving scene models, and/or data from any other suitable source such as determinations from the S-RNN 250 as implemented by the prediction module 230. “Driving maneuver” means one or more actions that affect the movement of a vehicle." Examiner notes that applicant discloses “motion planning logic to actuate or control movement of the vehicle” in [00077]). 
Madigan, Chan, Yang, and Kusano are analogous art because they are directed to data analysis for driving. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Madigan in view of Chan and Yang to incorporate the method for vehicle lane change prediction using structural recurrent neural networks of Kusano. The motivation/suggestion for doing this would be for the purpose of improving lane change prediction using a structural recurrent neural network (S-RNN). (Kusano [0005] e.g., "In one aspect, disclosed systems and methods improve lane change prediction by, for example, using a structural recurrent neural network (S-RNN) that is based, at least in part, on a factor graph to predict lane changes of nearby vehicles.").

Regarding claim 11 Madigan in view of Chen teaches: The apparatus of claim 1. 
Madigan in view of Chen does not explicitly teach: wherein the behavior planning logic circuitry comprises: a first neural network to determine the geographic location based on camera information; a second neural network to determine the weather condition based on the camera information. 
	However, Yang teaches: wherein the behavior planning logic circuitry comprises: a first neural network to determine the geographic location based on camera information; a second neural network to determine the weather condition based on the camera information ([0025] e.g., "Optional storage with associated roadway and/or vehicle data. The classified conflict events may be stored in a database containing roadway characteristic data (i.e., number of lanes, approach curvature and grades, posted speeds, etc.), pavement condition data, traffic control data (i.e., pavement marking, signage, signals, etc.), environment data (e.g., weather and lighting conditions), and the like. It will be appreciated that many time-varying characteristics (such as pavement conditions and weather) can be extracted from live images as well. The conflict events identified by CNNs, together with the location, vehicle size, movement direction, speed, deceleration/acceleration, traffic signal operation data (if signalized intersections), and corresponding weather and pavement, may be logged in the database." [0019] e.g., "Unlike roadway features (which can be deemed as 2D at the ground level), moving objects (e.g., vehicles) are 3D, the images of those objects are 2D projections to the camera view, which vary depending upon the object locations, the actual setup and configuration of the field camera(s) (e.g., location, height, pitch and yaw angles)."); and
Madigan, Chan, and Yang are analogous art because they are directed to data analysis for driving.  	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Madigan in view of Chen to incorporate the method of Yang identifying conflict events by Convolution Neural Network. The motivation/suggestion for doing this would be for the purpose of permitting accurate capture of headways or gaps between moving objects (e.g., vehicles), which is critical for conflict event identification. (Yang [0019] e.g., "This view transformation permits accurate capture of headways or gaps between moving objects (e.g., vehicles), which is critical for conflict event identification.").
Madigan in view of Chan and Yang does not explicitly teach: a third neural network to determine the maneuver based on the camera information, radar information, and LIDAR information.
However, Kusano teaches: a third neural network to determine the maneuver based on the camera information, radar information, and LIDAR information ([0053] e.g., "That is, prior to use for actively predicting lane changes within the vehicle 100 while the vehicle 100 is navigating, the S-RNN 250 is trained to learn factor functions for respective lanes about the vehicle 100 and determine likelihoods of different maneuvers therefrom. Moreover, it should be appreciated that the training itself can take many different forms. In one example, the S-RNN 250 is trained via, for example, the prediction module 230 using training sensor data that is acquired from other vehicles that have collected that data on trips through various locations. The training sensor data can include data that correlates with types of the sensor data 260. Thus, the training sensor data can include LIDAR data, camera images, GPS data, IMU data, and so on." [0083] As an example, in one or more arrangements, the sensor system 120 can include one or more radar sensors 123, one or more LIDAR sensors 124, one or more sonar sensors 125, and/or one or more cameras 126. In one or more arrangements, the one or more cameras 126 can be high dynamic range (HDR) cameras or infrared (IR) cameras.).  
Madigan, Chan, Yang, and Kusano are analogous art because they are directed to data analysis for driving. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Madigan in view of Chan and Yang to incorporate the method for vehicle lane change prediction using structural recurrent neural networks of Kusano. The motivation/suggestion for doing this would be for the purpose of improving lane change prediction using a structural recurrent neural network (S-RNN). (Kusano [0005] e.g., "In one aspect, disclosed systems and methods improve lane change prediction by, for example, using a structural recurrent neural network (S-RNN) that is based, at least in part, on a factor graph to predict lane changes of nearby vehicles.").

Regarding claim 12 Madigan in view of Chan, Yang, and Kusano teaches: The apparatus of claim 11. 

	However, Yang teaches: wherein the first and second neural networks are to comprise Convolutional Neural Networks (CNNs) ([0025] e.g., " Optional storage with associated roadway and/or vehicle data. The classified conflict events may be stored in a database containing roadway characteristic data (i.e., number of lanes, approach curvature and grades, posted speeds, etc.), pavement condition data, traffic control data (i.e., pavement marking, signage, signals, etc.), environment data (e.g., weather and lighting conditions), and the like. It will be appreciated that many time-varying characteristics (such as pavement conditions and weather) can be extracted from live images as well. The conflict events identified by CNNs, together with the location, vehicle size, movement direction, speed, deceleration/acceleration, traffic signal operation data (if signalized intersections), and corresponding weather and pavement, may be logged in the database." Examiner notes that applicant discloses “a first neural network to determine the geographic location based on camera information; a second neural network to determine the weather condition based on the camera information” in [00077]).  
Madigan, Chan, Kusano, and Yang are analogous art because they are directed to data analysis for driving.  	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Madigan in view of Chan and Kusano to incorporate the method of Yang identifying conflict events by (Yang [0019] e.g., "This view transformation permits accurate capture of headways or gaps between moving objects (e.g., vehicles), which is critical for conflict event identification.").

Regarding claim 22, Madigan in view of Chen teaches: The non-transitory computer-readable medium of claim 18.
Madigan in view of Chen does not explicitly teach: wherein the behavior planning logic circuitry comprises: a first neural network to determine the geographic location based on camera information; a second neural network to determine the weather condition based on the camera information. 
	However, Yang teaches: wherein the behavior planning logic circuitry comprises: a first neural network to determine the geographic location based on camera information; a second neural network to determine the weather condition based on the camera information ([0025] e.g., "Optional storage with associated roadway and/or vehicle data. The classified conflict events may be stored in a database containing roadway characteristic data (i.e., number of lanes, approach curvature and grades, posted speeds, etc.), pavement condition data, traffic control data (i.e., pavement marking, signage, signals, etc.), environment data (e.g., weather and lighting conditions), and the like. It will be appreciated that many time-varying characteristics (such as pavement conditions and weather) can be extracted from live images as well. The conflict events identified by CNNs, together with the location, vehicle size, movement direction, speed, deceleration/acceleration, traffic signal operation data (if signalized intersections), and corresponding weather and pavement, may be logged in the database." [0019] e.g., "Unlike roadway features (which can be deemed as 2D at the ground level), moving objects (e.g., vehicles) are 3D, the images of those objects are 2D projections to the camera view, which vary depending upon the object locations, the actual setup and configuration of the field camera(s) (e.g., location, height, pitch and yaw angles)."); and
Madigan, Chan and Yang are analogous art because they are directed to data analysis for driving.  	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Madigan in view of Chen to incorporate the method of Yang identifying conflict events by Convolution Neural Network. The motivation/suggestion for doing this would be for the purpose of permitting accurate capture of headways or gaps between moving objects (e.g., vehicles), which is critical for conflict event identification. (Yang [0019] e.g., "This view transformation permits accurate capture of headways or gaps between moving objects (e.g., vehicles), which is critical for conflict event identification.").
Madigan in view of Chan and Yang does not explicitly teach: a third neural network to determine the maneuver based on the camera information, radar information, and LIDAR information.
However, Kusano teaches: a third neural network to determine the maneuver based on the camera information, radar information, and LIDAR information ([0053] e.g., "That is, prior to use for actively predicting lane changes within the vehicle 100 while the vehicle 100 is navigating, the S-RNN 250 is trained to learn factor functions for respective lanes about the vehicle 100 and determine likelihoods of different maneuvers therefrom. Moreover, it should be appreciated that the training itself can take many different forms. In one example, the S-RNN 250 is trained via, for example, the prediction module 230 using training sensor data that is acquired from other vehicles that have collected that data on trips through various locations. The training sensor data can include data that correlates with types of the sensor data 260. Thus, the training sensor data can include LIDAR data, camera images, GPS data, IMU data, and so on." [0083] As an example, in one or more arrangements, the sensor system 120 can include one or more radar sensors 123, one or more LIDAR sensors 124, one or more sonar sensors 125, and/or one or more cameras 126. In one or more arrangements, the one or more cameras 126 can be high dynamic range (HDR) cameras or infrared (IR) cameras.).  
Madigan, Chan, Yang, and Kusano are analogous art because they are directed to data analysis for driving. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Madigan in view of Chan and Yang to incorporate the method for vehicle lane change prediction using structural recurrent neural networks of Kusano. The motivation/suggestion for doing this would be for the purpose of improving lane change prediction using a structural recurrent neural network (S-RNN). (Kusano [0005] e.g., "In one aspect, disclosed systems and methods improve lane change prediction by, for example, using a structural recurrent neural network (S-RNN) that is based, at least in part, on a factor graph to predict lane changes of nearby vehicles.").

Claim(s) 3, 5, 8, 10, 13, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madigan in view of Chan, and further in view of Kusano.

Regarding claim 3, Madigan in view of Chen teaches: The apparatus of claim 1. 
Madigan in view of Chen does not explicitly teach: wherein the maneuver is to be executed to cause the vehicle to reach the target location.
	However, Kusano teaches: wherein the maneuver is to be executed to cause the vehicle to reach the target location ([0071] e.g., "In one or more embodiments, the vehicle 100 is an autonomous vehicle. As used herein, “autonomous vehicle” refers to a vehicle that operates in an autonomous mode. “Autonomous mode” refers to navigating and/or maneuvering the vehicle 100 along a travel route using one or more computing systems to control the vehicle 100 with minimal or no input from a human driver.").  
Madigan, Chen, and Kusano are analogous art because they are directed to data analysis for driving. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Madigan in view of Chen to incorporate the method for vehicle lane change prediction using structural recurrent neural networks of Kusano. The motivation/suggestion for doing this would be (Kusano [0005] e.g., "In one aspect, disclosed systems and methods improve lane change prediction by, for example, using a structural recurrent neural network (S-RNN) that is based, at least in part, on a factor graph to predict lane changes of nearby vehicles.").

Regarding claim 8, Madigan in view of Chen teaches: The apparatus of claim 1. 
Madigan in view of Chen does not explicitly teach: wherein the behavior planning logic circuitry is to select a weight configuration or setting for the one or more motion planning logic circuitry to actuate or control movement of the vehicle.  
	However, Kusano teaches: wherein the behavior planning logic circuitry is to select a weight configuration or setting for the one or more motion planning logic circuitry to actuate or control movement of the vehicle ([0054] "Furthermore, the training may be supervised or unsupervised. In either case, the training of the S-RNN 250 is end-to-end. That is, the S-RNN 250 is trained to output predictions of lane changes according to the sensor data that is provided into the S-RNN 250 for training. Accordingly, through training the S-RNN 250 weights and biases of different nodes within the S-RNN 250 are adjusted over the training process until the provided outputs are, for example, sufficiently accurate or meet another indicator that specifies adequate training.")
Madigan, Chen, and Kusano are analogous art because they are directed to data analysis for driving. 
(Kusano [0005] e.g., "In one aspect, disclosed systems and methods improve lane change prediction by, for example, using a structural recurrent neural network (S-RNN) that is based, at least in part, on a factor graph to predict lane changes of nearby vehicles.").

Regarding claim 10, Madigan in view of Chen teaches: The apparatus of claim 1. 
Madigan in view of Chen does not explicitly teach: wherein sensor data is to be detected at one or more of: a camera, a Light Detection And Ranging (LIDAR) sensor, a radar, a Global Positioning System (GPS) sensor, an Inertial Measurement Unit.
	However, Kusano teaches: wherein sensor data is to be detected at one or more of: a camera, a Light Detection And Ranging (LIDAR) sensor, a radar, a Global Positioning System (GPS) sensor, an Inertial Measurement Unit ([0053] e.g., "The training sensor data can include data that correlates with types of the sensor data 260. Thus, the training sensor data can include LIDAR data, camera images, GPS data, IMU data, and so on." [0055] e.g., "the monitoring module 220 can monitor/analyze images, lidar data, radar, and/or another source of information to detect when another vehicle is present.").  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Madigan in view of Chen to incorporate the method for vehicle lane change prediction using structural recurrent neural networks of Kusano. The motivation/suggestion for doing this would be for the purpose of improving lane change prediction using a structural recurrent neural network (S-RNN). (Kusano [0005] e.g., "In one aspect, disclosed systems and methods improve lane change prediction by, for example, using a structural recurrent neural network (S-RNN) that is based, at least in part, on a factor graph to predict lane changes of nearby vehicles.").

Regarding claim 13, Madigan in view of Chen teaches: The apparatus of claim 1. 
Madigan in view of Chen does not explicitly teach: wherein the behavior planning logic circuitry comprises a fusion logic circuitry to combine radar and LIDAR information to generate an approximate object location wherein a deep network logic circuitry is to determine the maneuver based on camera data and the approximate object location.
	However, Kusano teaches: wherein the behavior planning logic circuitry comprises a fusion logic circuitry to combine radar and LIDAR information to generate an approximate object location wherein a deep network logic circuitry is to determine the maneuver based on camera data and the approximate object location ([0055] e.g., "That is, in one embodiment, the monitoring module 220 continuously monitors the sensor data 260 as the sensor data 260 is acquired from the vehicle sensors 120 for characteristics of vehicles that are or will be proximate to the vehicle 100. For example, in one approach, the monitoring module 220 detects the nearby vehicles when a nearby vehicle approaches the host vehicle 100 within a defined distance (e.g., 100 m). Thus, the monitoring module 220 can monitor/analyze images, lidar data, radar, and/or another source of information to detect when another vehicle is present." [0053] e.g., "That is, prior to use for actively predicting lane changes within the vehicle 100 while the vehicle 100 is navigating, the S-RNN 250 is trained to learn factor functions for respective lanes about the vehicle 100 and determine likelihoods of different maneuvers therefrom... The training sensor data can include data that correlates with types of the sensor data 260. Thus, the training sensor data can include LIDAR data, camera images, GPS data, IMU data, and so on."). 
Madigan, Chen, and Kusano are analogous art because they are directed to data analysis for driving. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Madigan in view of Chen to incorporate the method for vehicle lane change prediction using structural recurrent neural networks of Kusano. The motivation/suggestion for doing this would be for the purpose of improving lane change prediction using a structural recurrent neural network (S-RNN). (Kusano [0005] e.g., "In one aspect, disclosed systems and methods improve lane change prediction by, for example, using a structural recurrent neural network (S-RNN) that is based, at least in part, on a factor graph to predict lane changes of nearby vehicles.").

Regarding claim 21, Madigan in view of Chen teaches: The non-transitory non-transitory computer-readable medium of claim 18.
	Madigan teaches: further comprising one or more instructions that when executed on the at least one processor configure the at least one processor to perform one or more operations ([0033] e.g., "The memory unit may include one or more of volatile and/or non-volatile computer memory to store computer-executable instructions, data, and/or other information. The processor of the computer 151 and its associated components may allow the vehicle and infrastructure control computer 151 to execute a series of computer-readable instructions").
Madigan in view of Chen does not explicitly teach: to cause the behavior planning logic circuitry is to select a weight configuration or setting for the one or more motion planning logic circuitry to actuate or control movement of the vehicle.  
	However, Kusano teaches: to cause the behavior planning logic circuitry is to select a weight configuration or setting for the one or more motion planning logic circuitry to actuate or control movement of the vehicle ([0054] "Furthermore, the training may be supervised or unsupervised. In either case, the training of the S-RNN 250 is end-to-end. That is, the S-RNN 250 is trained to output predictions of lane changes according to the sensor data that is provided into the S-RNN 250 for training. Accordingly, through training the S-RNN 250 weights and biases of different nodes within the S-RNN 250 are adjusted over the training process until the provided outputs are, for example, sufficiently accurate or meet another indicator that specifies adequate training.")

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Madigan in view of Chen to incorporate the method for vehicle lane change prediction using structural recurrent neural networks of Kusano. The motivation/suggestion for doing this would be for the purpose of improving lane change prediction using a structural recurrent neural network (S-RNN). (Kusano [0005] e.g., "In one aspect, disclosed systems and methods improve lane change prediction by, for example, using a structural recurrent neural network (S-RNN) that is based, at least in part, on a factor graph to predict lane changes of nearby vehicles.").

Claim(s) 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madigan in view of Chen, further in view of Watanabe et al. (US 2018/0224858 A1, hereinafter Watanabe).

Regarding claim 4, Madigan in view of Chen teaches: The apparatus of claim 1.
	 Madigan in view of Chen does not explicitly teach: wherein the mission planner and localization logic circuitry is to provide the target location based on map data.
	However, Watanabe teaches: wherein the mission planner and localization logic circuitry is to provide the target location based on map data ([0049] e.g., "The alternative destination suggestion unit 19 can determine the alternative destination by means of a known method based on the map information stored in the map database 4.").  
Madigan, Chen, and Watanabe are analogous art because they are directed to control of position or course of a vehicle.  	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Madigan in view of Chen to incorporate the method of an alternative destination suggestion of Watanabe. The motivation/suggestion for doing this would be for the purpose of reducing the inconvenience when the driving state of the vehicle is switched from the autonomous driving state to the manual driving state. (Watanabe [0004] e.g., "In the present technical field, it is desired to further reduce the inconvenience that is felt by the occupant when the driving state of the vehicle is switched from the autonomous driving state to the manual driving state.").

Regarding claim 19, Madigan in view of Chen teaches: The non-transitory computer-readable medium of claim 18.
	Madigan teaches: further comprising one or more instructions that when executed on the at least one processor configure the at least one processor to perform one or more operations ([0033] e.g., "The memory unit may include one or more of volatile and/or non-volatile computer memory to store computer-executable instructions, data, and/or other information. The processor of the computer 151 and its associated components may allow the vehicle and infrastructure control computer 151 to execute a series of computer-readable instructions"). 

However, Watanabe teaches: to cause the mission planner and localization logic circuitry to provide the target location based on map data ([0049] e.g., "The alternative destination suggestion unit 19 can determine the alternative destination by means of a known method based on the map information stored in the map database 4.").  
Madigan, Chen, and Watanabe are analogous art because they are directed to control of position or course of a vehicle.  	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Madigan in view of Chen to incorporate the method of an alternative destination suggestion of Watanabe. The motivation/suggestion for doing this would be for the purpose of reducing the inconvenience when the driving state of the vehicle is switched from the autonomous driving state to the manual driving state. (Watanabe [0004] e.g., "In the present technical field, it is desired to further reduce the inconvenience that is felt by the occupant when the driving state of the vehicle is switched from the autonomous driving state to the manual driving state.").

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madigan in view of Chen and Kusano, further in view of Shirvani et al. (US 2019/0235515 A1, hereinafter Shirvani).

Regarding claim 9, Madigan in view of Chen and Kusano teaches: The apparatus of claim 8.
	 Madigan in view of Chen and Kusano does not explicitly teach: comprising validation logic circuitry coupled between the one or more motion planning logic circuitry to comply with one or more road rules.
	However, Shirvani teaches: comprising validation logic circuitry coupled between the one or more motion planning logic circuitry to comply with one or more road rules ([0196] "Legal and illegal actions can be integrated into PlanningNet 102 but as FIG. 6 shows, some non-limiting embodiments have a separate deep learning network called LegalNet 500 that indicates whether a particular action or course of action (tentative sequence of actions) is legal according to the local (country/city, etc.) laws. LegalNet 500 can augment the PlanningNet 102 and provide diversity for dealing with PlanningNet software systematic faults. Sticking to the strict traffic rules is probably easier (and more verifiable) to be done algorithmically, i.e., hand-coded using a hand-coded safety system 202 as shown in FIG. 2. It is the conventional driving ‘norms’ that break the strict rules in a ‘legal’ way (like going with the traffic flow at 70 mph in a 65 mph zone) that is likely to be a good fit for machine learning, especially by being trained for each geographic location.").  
Madigan, Chen, Kusano, and Shirvani are analogous art because they are directed to control of position or course of a vehicle.  	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Madigan in view of (Shirvani [Abstract] e.g., "This technology presents solutions that use machine learning to detect when the autonomous driving system is in this state e.g., erratic or reckless driving and other behavior, in order to take remedial action to prevent a hazard such as a collision.").

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madigan in view of Chen, further in view of Shirvani.

Regarding claim 14, Madigan in view of Chen teaches: The apparatus of claim 1.
	 Madigan in view of Chen does not explicitly teach: wherein the behavior planning logic circuitry is to operate based on a deep reinforcement learning neural network.
	However, Shirvani teaches: wherein the behavior planning logic circuitry circuitry is to operate based on a deep reinforcement learning neural network ([0155] e.g., "Beyond that, reinforcement learning (RL) can be applied. This approach in this context provides a simulator that has cars taking all sorts of unsafe actions. Example non-limiting goals are (a) avoid a collision if possible, (b) if not in a collision, take evasive action that is the most comfortable/non-disruptive with some margin, (c) if in a collision, minimize severity/injury (to self and others). Reinforcement learning is performed against these goals. Autonomous cars using SafetyNet 200 figure out how to optimize for these goals more efficiently than having hand written code 202 that has to be revised for each new input.").  
Madigan, Chen, and Shirvani are analogous art because they are directed to control of position or course of a vehicle.  	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Madigan in view of Chen to incorporate the method of Shirvani detecting hazardous driving using machine learning. The motivation/suggestion for doing this would be for the purpose to prevent a hazard such as a collision by detecting erratic or reckless driving using machine learning. (Shirvani [Abstract] e.g., "This technology presents solutions that use machine learning to detect when the autonomous driving system is in this state e.g., erratic or reckless driving and other behavior, in order to take remedial action to prevent a hazard such as a collision.").

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madigan in view of Chen, further in view of Yang.

Regarding claim 24, Madigan in view of Chen teaches: The system of claim 23. 
	Madigan in view of Chen does not explicitly teach: wherein the processor comprises a Graphics Processing Unit (GPU).
	However, Yang teaches: wherein the processor comprises a Graphics Processing Unit (GPU) ([0016] e.g., "The system includes a central processor unit (CPU) together with one or more graphics processing units (GPU) for real-time image processing").  
Madigan, Chen, and Yang are analogous art because they are directed to data analysis for driving.  	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Madigan in view of Chen to incorporate the method of Yang identifying conflict events by Convolution Neural Network. The motivation/suggestion for doing this would be for the purpose of permitting accurate capture of headways or gaps between moving objects (e.g., vehicles), which is critical for conflict event identification. (Yang [0019] e.g., "This view transformation permits accurate capture of headways or gaps between moving objects (e.g., vehicles), which is critical for conflict event identification.").

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed below:
el Kaliouby et al. (US 2018/0330178 A1): teaches cognitive state evaluation by a deep neural network (DNN) or a convolutional neural network (CNN) for vehicle navigation. Understanding of cognitive states can be applied to manipulation of autonomous or semi-autonomous vehicles.
Emura et al. (US 2018/0281813 A1): teaches driving support method for estimating a driving behavior of a vehicle by using a driving behavior model trained based on detection results by a sensor.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP   
§ 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEYONG J PARK whose telephone number is (571) 272-3898. The examiner can normally be reached on M-F 9:00 a.m. - 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/JAEYONG J PARK/Examiner, Art Unit 2126

/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116